Citation Nr: 1525454	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to service connection for headaches with facial numbness.

2.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to an initial rating higher than 10 percent for DDD of the thoracolumbar spine with partial sacralization.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to an initial compensable rating for left knee chondromalacia.

6.  Entitlement to an initial compensable rating for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant served on active duty from September 1987 to September 1991, and January 1994 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the June 2011 rating decision, the RO also denied service connection for a disability of the skin, and the Veteran perfected an appeal.  The RO later granted service connection for the disability and it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The October 2012 statement of case (SOC) addressed a claim for entitlement to a higher rating for gastroesophageal reflux disease (GERD) with hiatal hernia.  However, in his November 2012 VA Form 9 (Virtual VA Entry dated March 7, 2013), the Veteran limited the appeal to the above-captioned claims.  The claim of entitlement to a higher rating for GERD with hiatal hernia is not currently on appeal.

With regard to the claim for an initial compensable rating for right knee chondromalacia patella, in August 2013 the Veteran submitted a timely Notice of Disagreement (NOD) in response to a June 2013 rating decision that awarded service connection for the disability and assigned a noncompensable rating.  Veterans Benefits Management System (VBMS) Entries June 20, 2013 & August 16, 2013.  However, the Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) on this claim, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran has no more than mild to moderate symptoms of hemorrhoids, and does not have large or thrombotic hemorrhoids, persistent bleeding, or fissures.

2.  Throughout the period of appellate review, the Veteran's left knee chondromalacia has been productive of painful motion with functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hemorrhoids are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

2.  The criteria for assignment of an initial 10 percent rating for left knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the October 2010 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  While it appears there are outstanding STRs, the Board finds that such records are not needed for the adjudication of the Veteran claims for higher ratings as the focus of these claims is on the current severity of the disabilities in question.  Records from the Social Security Administration (SSA) were requested, but the SSA indicated it had no records pertaining to the Veteran.  Virtual VA Entry May 22, 2013.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

October 2010 and April 2013 VA examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on this claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Virtual VA Entries March 15, 2011 & May 3, 2013.  The October 2010 examiner did not have access to the claims file, and the April 2013 examiner had only limited access to the electronic records.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  The October 2010 and April 2013 VA examinations are thus adequate to decide the claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described further below, non-staged evaluations are warranted for the Veteran's hemorrhoids and left knee disability.

The Board has considered whether the Veteran's hemorrhoids and left knee disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's hemorrhoids or left knee disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

The rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.
 
Additionally, a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised as to the claims decided below.  The Veteran was employed full-time as a career counselor during the October 2010 VA examination.  While, according to VA treatment records, the Veteran was unemployed during the April 2013 VA examination, the examiner did not indicate and the Veteran did not contend that the hemorrhoids or left knee disability impacted his ability to work.  See, e.g., March 2012 VA treatment record (Virtual VA Entry October 23, 2012, p. 2/7; Virtual VA Entries March 15, 2011 & May 3, 2013.)

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board notes that the VA and private treatment records are devoid of information sufficient for rating the Veteran's hemorrhoids and left knee disability.

Hemorrhoids

In the June 2011 rating decision on appeal, the RO awarded service connection for hemorrhoids and assigned a noncompensable rating effective January 1, 2011, pursuant to 38 C.F.R. § 4.114, DC 7336.  

Diagnostic Code 7336 provides for a 0 percent rating where there are mild or moderate hemorrhoids.  A 10 percent rating is warranted when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A maximum 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  

On VA examination in October 2010, there were no hemorrhoids present.  The Veteran reported the date of onset was two years prior, and that the hemorrhoids were manifested by rectal bleeding.  He reported the condition had improved since that time with hemorrhoid cream.

On VA examination in April 2013, the examiner opined that the Veteran's hemorrhoids were of mild or moderate severity, without thrombosis.  The examiner indicated the hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue.  The examiner also indicated there was no persistent bleeding, secondary anemia, or fissures.  No other symptoms of the hemorrhoids were identified.

The preponderance of the evidence is against the claim for a compensable rating for  hemorrhoids at any time during the appeal period.  There is no indication that the Veteran has large, irreducible hemorrhoids with excessive redundant tissue.  Additionally, there is no suggestion that the Veteran has persistent hemorrhoidal bleeding or fissures.  

There are no other relevant code sections for consideration.  For example, there is no showing of impaired sphincter control, or stricture of the rectum or anus, such as to warrant evaluation under Diagnostic Codes 7332 or 7333, respectively.  The Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Left Knee

In the October 2012 rating decision, the RO awarded service connection for left knee chondromalacia and assigned a noncompensable rating effective January 1, 2011, pursuant to 38 C.F.R. § 4.71a, DC 5260.  

VA's rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15, respectively.  It also assigns ratings of 0, 10, 20, and 30 percent for limitation of extension of the leg to 5, 10, 15, or 20 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

Additionally, Diagnostic Code 5257 provides that other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

On VA examination in October 2010, the Veteran reported knee pain that had been ongoing for several years.  He reported the pain had been worsening progressively.  His painful knee condition prevented him from exercising and participating in sports.

However, on examination, there was no instability or deformity.  There was pain in the knee.  There was no stiffness, weakness, or incoordination.  There was decreased speed of joint motion.  There was no crepitation, clicking, snapping, or grinding.  Flexion was to 140 degrees and extension was to 0 degrees.  There was no additional limitation with repetitive motion.  Magnetic Resonance Imaging (MRI) showed degeneration within the posterior horn of the medial meniscus without a frank tear.  The remainder of the imaging was unremarkable apart from possible mild patellar chondromalacia.

The Veteran reported a feeling of numbness in the left knee.  Neurological testing revealed normal peripheral pulses.  Reflexes were normal, and there were no sensory abnormalities found in the knees.  A motor examination was normal.  There was no muscle atrophy or abnormal muscle tone.

On VA examination in April 2013, the Veteran reported pain on extended walking and running upstairs.  He reported flare-ups of knee pain precipitated by walking uphill or up stairs.  He stated that he lived on the side of a hill with a steep grade, which caused pain lasting up to a week at a time.

On examination, flexion was to 140 degrees or greater without painful motion, and extension was to 0 degrees without painful motion.  The Veteran could perform repetitive use testing with three repetitions with no change to his range of motion.  Muscle strength testing was normal.  There was no posterior instability, or medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  X-rays showed no degenerative or traumatic arthritis, and no patellar subluxation.

A 10 percent rating, but not higher, should be assigned for chondromalacia of left knee for the entirety of the rating period, consistent with the provisions of 38 C.F.R. § 4.59 requiring a compensable rating for painful motion with joint or periarticular pathology.  See also Burton, 25 Vet. App. at 5; Mitchell, 25 Vet. App. at 36 ((quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion'"))  On VA examination in 2010, examiner noted pain in the knee and decreased speed of joint motion.  The knee disability prevented the Veteran from exercising and participating in sports.  On VA examination in 2013, the knee caused flare-ups of pain on extended walking or going uphill or up stairs.  Given this evidence, the Board will grant an initial rating of 10 percent for the Veteran's left knee disability. 

However, the preponderance of the evidence is against a rating in excess of 10 percent, or a separate rating.  The examinations show that the Veteran does not have limitation of leg flexion to 45 or less degrees; limitation of right leg extension to 10 or more degrees; or slight or more recurrent subluxation or lateral instability in either knee.  Additionally, as it is neither contended nor shown that the Veteran's service-connected knee disability involves ankylosis, impairment of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under Diagnostic Codes 5256, 5262, or 5263.  See 38 C.F.R. § 4.71a.

The Board has considered the Veteran's complaints of numbness in the knee, however, the October 2010 VA examiner did not find any neurological abnormalities on examination, and a diagnosis was not rendered in this regard.  The April 2013 VA examiner also made no neurological findings.  The remainder of the medical record is devoid of documentation of neurological impairment associated with the left knee chondromalacia.  The preponderance of the evidence is against the assignment of a separate rating for any neurological impairment associated with the left knee.

An initial rating of 10 percent, but no higher, is warranted for the Veteran's service-connected chondromalacia of the left knee.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 10 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.







ORDER

An initial compensable rating for hemorrhoids is denied.

An initial 10 percent rating for left knee chondromalacia is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC on the issue of entitlement to an initial compensable rating for right knee chondromalacia patella.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his headaches and DDD of the cervical and thoracolumbar spine, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

3.  Confirm all periods of the Veteran's service, to include service from September 1987 to September 1991, and January 1994 to December 2010.  The RO must address why the DD Form 214 for the period of service from September 1987 to September 1991 contains a different last name for the Veteran than the DD Form 214 for the period of service from January 1994 to December 2010.  The DD Forms 214 otherwise contain the same date of birth, social security number, and first and middle names of the Veteran.

Additionally, ascertain whether the Veteran qualifies as a Persian Gulf Veteran (i.e. whether the Veteran served in the Southwest Asia Theater of operations during active duty).  All supportive documentation, to include personnel records, must be associated with the claims file.

4.  Obtain all service treatment records for the Veteran's verified periods of service.  Upload these records in an electronic file to VBMS.  (Currently, the record contains only private medical records from 2008-2010 and a single Physical Profile report from April 2010).

5.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his headaches with facial numbness.  The claims folder/e-folder must be made available to the examiner for review of the case.  

NOTE THAT recent VA examiners have had only limited access to the electronic record and have received a screen stating that the Veteran's records are "sensitive 7."  See, e.g., April 2013 VA examination report.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

a. If, and only if, it is determined that the Veteran qualifies as a Persian Gulf Veteran, the examiner must determine whether his current headaches with facial numbness are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether the symptoms are due to a known diagnosable disease entity.  

b. If the Veteran does not qualify as a Persian Gulf Veteran, or if there are known clinical diagnoses, the VA examiner must identify the diagnosis.  In such a case, the VA examiner must opine on (i.) whether the disorder began during active service or is related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by his service-connected cervical spine disability, and (iii.) whether an organic disease of the nervous system, manifested by headaches with facial numbness, manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* December 2000 private medical record showing a migraine-equivalent headache with tooth pain (Virtual VA Entry May 3, 2011, p. 5/10)

* April 2011 VA examination report documenting the Veteran's report that while in service, he sought emergency room service for a severe headache.  He reported that he could not feel anything on the left side of his face and could not speak.  He reported that testing done at the hospital was normal.  The examiner did not offer a nexus opinion.

 
* April 2013 VA examination report documenting a diagnosis of headaches with the above-described in-service history of a severe headache.  The examiner opined that the in-service headache resolved without
residuals.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 
THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Also after all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected DDD of the cervical and lumbar spine.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  In this regard, note that recent VA examiners have had only limited access to the electronic record and have received a screen stating that the Veteran's records are "sensitive 7."  See, e.g., April 2013 VA examination report.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must conduct range of motion testing of the cervical and lumbar spine (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

The examiner must identify any neurological impairment associated with the Veteran's service-connected cervical and lumbar spine disorders.  For any identified impairment, the examiner must specify the nerve affected and provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

The examiner must also indicate whether the Veteran's service-connected cervical or lumbar spine disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On VA examination in April 2013, the Veteran "elected to not perform" range of motion testing for either the cervical or lumbar spine.  No neurological abnormalities were found.  (Virtual VA Entry March 15, 2011) 

* Findings on VA examination in October 2010 (Virtual VA Entry May 3, 2013), including a sensory examination showing that the affected "nerves" were C6, C7, C8, L4, L5, and S1.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  THE VETERAN IS HEREBY ADVISED THAT FAILURE TO COOPERATE IN THE DEVELOPMENT OF HIS CLAIMS, SUCH AS BY NOT REPORTING TO OR PARTICIPATING IN THESE ADDITIONAL VA EXAMINATIONS, WITHOUT GOOD CAUSE, MAY HAVE ADVERSE CONSEQUENCES ON HIS PENDING CLAIMS.  38 C.F.R. § 3.655

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


